BECK, Judge,
concurring.
I agree with the majority that the trial court did not abuse its discretion in denying appellant’s request to reinstate his post verdict motions. However, I cannot agree that appellant’s reliance on Ortega-Rodriguez v. United States, 507 U.S. 234, 113 S.Ct. 1199, 122 L.Ed.2d 581 (1993); Commonwealth v. Kindler, 536 Pa. 228, 639 A.2d 1 (1994) and In the Interest of J.J., 447 Pa.Super. 259, 668 A.2d 1176 (1995) is misplaced.
As noted by the majority, the case law provides little guidance on how to assess the types of claims raised by appellant. While Commonwealth v. Chopak, 532 Pa. 227, 615 A.2d 696 (1992), is procedurally on point here, it fails to establish a test or list of factors to be considered in deciding whether *334an abuse of discretion occurred in the denial to reinstate post verdict motions. Although Kindler and Interest of J.J. concern the dismissal of an appeal due to a defendant’s fugitive status, it is clear that in deciding those cases, our supreme court found Chopak relevant to its analysis. See In The Interest of J.J., 540 Pa. 274, 656 A.2d 1355 (1995) (discussing the discretion granted the trial court in deciding whether to reinstate post verdict motions in the context of an appellate court’s discretion in deciding whether to dismiss an appeal).
I believe it is appropriate to consider this court’s opinion in Interest of J.J., supra, as well as the other cases relied on in that opinion, when assessing the instant claim. Considering the lack of direction in this area of the law and until our supreme court delineates a difference among the various cases, I would find relevant any case which addresses the ramifications of a defendant’s flight after conviction.1 In doing so, I would find that no abuse of discretion occurred in this case.
Despite appellant’s insistence that we adopt the factors set forth in Interest of J.J., he fails to offer any reasons why the “consequences of his flight from the jurisdiction [should be] mitigated.” See Chopak, supra at 234, 615 A.2d at 700. Interest of J.J. suggests that a court consider, along with “any other relevant factor,” the stage of the proceedings when flight occurred, the manner of escape, whether a return to custody occurred and whether that return was voluntary, the reason for escape, the length of time the defendant remained at large, the age or condition of the defendant (whether he was mature enough to comprehend the significance of his conduct) and the effect the defendant’s flight had on the court’s ability to review his case. Interest of J.J., supra, at 265-66, 668 A.2d at 1179. Appellant can rely only on a general assertion in his brief that review is still possible despite his flight. However, appellant fails to note that his age, the circumstances surrounding his return to custody, and the manner of his escape, militate strongly against reinstatement. Further, he offers no sound “reason” for his escape and considering the circumstances surrounding it, we can only conclude that it was “a deliberate intent to flout the authority of the court.” Id.
Because I believe appellant’s request for reinstatement of his post verdict motions was properly denied, I concur in the result reached by the majority.

. I note that with the recent changes in post trial procedure, reinstatement of post verdict motions in criminal cases will cease to he an issue. Amended Rule of Criminal Procedure 1410 now makes the filing of post sentence motions optional. Failure to file such motions in the trial court no longer results in waiver of issues properly preserved before or during trial.